.|Lb.)l\)

"'-JO`\U\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

IN TI-[E MATTER OF THE FEDERAL Case No.: lS-mc-Ol93 S-BTM

LAPSE IN APPROPRIATIONS
TEMPORARY GENERAL ORDER
STAYING CIVIL MATTERS
INVOLVING THE UNITED
STATES AS A DEFENDANT

 

 

 

Before the Court is the Ex Parte Application of the United States for a
Temporary General Order Staying Civil Matters Involving the United States as a
Party arising from a lapse in appropriations currently impactng the Department of
Justice and the United States Attorney’s Office for the Southern District of
California. Having considered the Ex Parte Application of the United States, and
for good cause shoWn, the Court enters this General Order.

1. At midnight on Decernber 21, 2018, funding for the Department of
Justice expired and appropriations to the Departrnent lapsed. Many other Executive
agencies are also experiencing a lapse in appropriations

2. Absent funding, Assistant U.S. Attorneys and support staff assigned to
the Civil Division of the U.S. Attorney’s Office Who are funded by direct

 

\COO'--.IO'\U\-b

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

appropriations may not lawfully provide uncompensated services on behalf of the

Government.

An officer or employee of the United States Government . . . may
not accept voluntary services . . . exceeding that authorized by law
except for emergencies involving the safety of human life or the
protection of property. . . [T]he term “emergencies involving the
safety of human life or the protection of property” does not include
ongoing, regular functions of government the suspension of Which
would not imminently threaten the safety of human life or the
protection of property.

31 U.S.C. § 1342. As a result, on December 22, 2018, non-supervisory Assistant
U.S. Attorneys and support staff assigned to the Civil Division of the U.S. Attorney’ s
Office, funded by direct appropriations, went into furlough status. Furlough means
the placing of an employee in a temporary status without duties because of lack of
work or funds or other nondisciplinary reasons. 5 U.S.C. § 751l(a)(5). If the
funding situation does not change, some Assistant U.S. Attorneys may be called
back from furlough status, but only on a critical need basis to protect life or property.

3. The United States Attorney’s Offlce has sought a stay of all civil cases
within the Southern District of California wherein the United States or an agency,
corporation, officer or employee of the United States is a party until Congress
restores appropriations to the Department of Justice. This includes those cases
involving federally funded facilities (and their officers, employees, and contractors)
that the U.S. Department of Health and Human Services Secretary has deemed to be
employees of the U.S. Public Health Service pursuant to the Federally Supported
Health Centers Assistance Act (“FSHCAA”), 42 U.S.C. § 233(g)-(n), as amended
by the Federally Supported Health Centers Assistance Act of 1995, Pub. L. No. 104-
73, 109 Stat. 777 (1995). These entities are shielded under the F ederal Tort Claims
Act (“FTCA”), 28 U.S.C. §§ l346(b), 2671-2680 from liability while acting within

the scope of their duties, with the United States assuming liability for any negligent

 

.I>-W[\-)

\DOO‘-~]O\Ui

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

acts they may commit. 42 U.S.C. § 233(g)(l). Further, the United States Attorney’s
Office has requested that the Court extend all current deadlines commensurate with
the duration of the lapse in appropriations This includes but is not limited to the
electronic filing of all Social Security Administration Transcripts and the delivery
of courtesy copies of the transcripts to the Court.

4. Based on the number of cases involved, consulting all parties to all
litigation in which the United States, or an agency, corporation, officer or employee
of the United States is a defendant, is impracticable Likewise, requesting individual
extensions of time or stays in such cases, at a time when U.S. Attorney’s Office
personnel may not lawfully work, is impracticablel

5. To preserve the status quo until restoration of limding, all civil cases
within the Southern District of California wherein the United States or an agency,
corporation, officer or employee, deemed or otherwise, of the United States is a
defendant are stayed unless otherwise ordered by the assigned district judge. All
deadlines, due dates or cut~off dates in such cases are extended for a period of time
commensurate with the duration of the lapse in appropriations

6. Civil hearings involving the United States or an agency, corporation,
officer or employee, deemed or otherwise, of the United States as a defendant will
be reset at a time after the lapse in appropriations

7. This Order does not alter, vacate or stay any obligation of individuals
to pay amounts previously lawfully determined to be owed to the United States or to
an agency or office of the United States.

8. This Order does not prohibit, in any manner, the ability of parties to file
claims or commence actions against the United States. However, the cases or
matters commenced while there is a lapse in appropriations Will be immediately
stayed, pending restoration of appropriations All deadlines, response dates, due
dates Or cut-off dates in such cases will be extended for a period of time

commensurate with the duration of the lapse in appropriations

3

 

umth

\OOQ‘~..\O\

10
11
12
13
14
15
16
17
18
19
20
21

24
25
26
27
28

9. The United States Attorney’s Office shall notify the Court when
Congress restores appropriations to the Department of Justice, and the Court will

enter additional instructions and guidance at that time.

IT IS SO ORDERED.

DATED; \JAmMJ\// 4, 201"`?

 

 
  

MOSKOWITZ,
C iefJudge
United States District Court

567 A-r+zich€c>{

 

DANA M. SABRAW, Judge
United States District Court

7JAN18 L. sA1\/11\/1ART1N0, Judge

United States District Court

7 v
/'\;§§f\___

 

 

 

 

CA'I`HY ANN BENCIVENGO, Judge
United States District Court

L¢M| A' /gm/M/

 

  

LARRY A. BURNS, 111ng
United States District Court

Wj/%a

wiLLIAM Q. H;rvEs, Judge
United States District Court

 

AMHONY 1. BATTA§MA, lude

United States District Court

@c@<i`@

GONZALO P. CURIEL, Judge
United States District Court

 

MICHAEL M. A LLO, Judge

 

 

U/lti/ 1161 Wlm/b

cYNTHIA BASHANT, Judge
United States District Court

  

. HUFF, Judg
United States District Court

/21 72

THO .WHELAN, Judge

Unite States District Court

ir\~\§§s:®

OHN A. HOUSTON, Judge
nited States District Court

  

 

United States District Court

515 g 71-++4 c bed

 

WILLIAM B. ENRIGHT, Judge
United States District Court

gee 71++40`147:0{

 

 

JEFFREY T. MILLER, Judge
United States District Court

see 4++4€!/1@04

 

M. JAMES LORENZ, Judge
United States District Court

re e 4 1-+4 oh 601
ROGER T. BENITEZ, Judge
United States District Court

 

UJN

\ooo-JO\<J\-I>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

9. The United States Attorney’s Office shall notify the Court when

Congress restores appropriations to the Department of Justice, and the Court will

enter additional instructions and guidance at that time.

IT IS SO ORDERED.

DATED:

 

BARRY TED MOSKOWITZ,
Chief Judge
United States District Court

4>/»47»-%

DANA M. SABRAW, Judge
United States District Court

 

JANIS L. SAMMARTINO, Judge
United States District Court

 

 

 

CATHY ANN BENCIVENGO, Judge
United States District Court

 

LARRY A. BURNS, Judge
United States District Court

 

WILLIAM Q. HAYES, Judge
United States District Court

 

ANTHONY J. BATTAGLIA, Judge
United States District Court

 

GONZALO P. CURlEL, Judge
United States District Court

 

\OOO*-~..IO\U\J>-WN-*

N[\_)N[\_)_¢_¢p_~i,_-._¢-»~_¢»_Is-¢»_-

 

CYNTHIA BASHANT, Judge
United States District Court

 

MARILYN L. HUFF, Judge
United States District Court

 

THOMAS J. WHELAN, Judge
United States District Court

 

JOHN A. HOUSTON, Judge
United States District Court

 

 

 

MICHAEL M. ANELLO, Judge
United States District Court

f %/%a/§Za/

WILLIAM B. ENRIGHT( Judge
United States District Court

 

nited States District Court

 

M. JAl\/[ES LORENZ, Judge
United States District Court

 

ROGER T. BENITEZ, Judge
United States District Court

 

-l§-\.»J

\DOO--JO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CYNTHIA BASHANT, Judge
United States District Court

 

MARILYN L. HUFF, Judge
United States District Court

 

WILLIAM B. ENRIGHT, Judge
United States District Court

 

 

THOMAS J. WHELAN, Judge
United States District Court

 

JOHN A. HOUSTON, Judge
United States District Court

 

 

 

MICHAEL M. ANELLO, Judge
United States District Court

JEFFREY T. MILLER, Judge
United States District Court

 

1\'/1. éM/n~;s LdRENZzudge

United States District Court

 

ROGER T. BENITEZ, Judge
United States District Court

 

l\.)

\OGQ‘--]O\&h-l¥~b)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CYNTHIA BASHANT, Judge
United States District Court

 

MARILYN L. HUFF, Judge
United States District Court

 

THOMAS J. WHELAN, Judge
United States District Court

 

JOHN A. HOUSTON, Judge
United States District Court

 

 

 

MICHAEL M. ANELLO, Judge
United States District Court

 

WILLIAM B. ENRIGHT, Judge
United States District Court

 

IEFFREY T. MILLER, Judge
United States District Court

 

M. JAMES LORENZ, Judge
United States District Court

RoGER T. BENITEZ, JiiEige
United States District Court

 

